TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-02-00425-CV


In the Matter of J. P. D., Appellant




FROM THE COUNTY COURT AT LAW NO. 1 OF BELL COUNTY

NO. 191,823-C, HONORABLE EDWARD S. JOHNSON, JUDGE PRESIDING 



O R D E R

	Appellant has filed a "Motion to Set Bond" asking this Court to relieve him from
complying with one of the conditions of his disposition of probation while his appeal is pending. 
See Tex. Fam. Code Ann. § 56.01 (g) (West Supp. 2002) (appellate court may provide for personal
bond).  The motion is denied.
	It is so ordered July 10, 2002.

  

							Marilyn Aboussie, Chief Justice


Before Chief Justice Aboussie, Justices Kidd and Yeakel

Do Not Publish